Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the claims:
Claim 1, line 1, after "1.", " (Withdrawn) A master electronic device configured to control capture of content using at least one client electronic device, the master electronic device comprising: a user interface module configured to receive an indication of a control-input; and a communication module configured to communicate data between the master electronic device and at least one client electronic device, wherein the communication comprises wireless transmission of the control-input to the at least one client electronic device, wherein the at least one client electronic device comprises a means configured to capture content in response to the control-input." has been deleted and --(Cancelled)-- has been inserted. 
Claim 2, line 1, after "2.", " (Withdrawn) The master electronic device of claim 1 further comprising a means to capture content in response to the control-input, wherein 
Claim 3, line 1, after "3.", " (Withdrawn) The master electronic device of claim 1, wherein the control- input comprises a time value." has been deleted and --(Cancelled)-- has been inserted.
Claim 4, line 1, after "4.", " (Withdrawn) The master electronic device of claim 3, wherein the time value corresponds to at least one of initiation of capture of the content, pausation of capture of the content and termination of capture of the content." has been deleted and --(Cancelled)-- has been inserted.
Claim 5, line 1, after "5.", " (Withdrawn) The master electronic device of claim 3, wherein a client timing module comprised in the at least one client electronic device is configured to be synchronized with a master timing module comprised in the master electronic device, wherein the synchronization is based on the time value." has been deleted and --(Cancelled)-- has been inserted.
Claim 6, line 1, after "6.", " (Withdrawn) The master electronic device of claim 3, wherein the control- input comprises indication of at least one operation, wherein the at least one client electronic device is configured to perform the at least one operation at a time indicated in the time value." has been deleted and --(Cancelled)-- has been inserted.
Claim 7, line 1, after "7.", " (Withdrawn) The master electronic device of claim 1, wherein each of the master electronic device and the at least one client electronic device is configured to capture content synchronously in response to the control-input." has been deleted and --(Cancelled)-- has been inserted.
Claim 8, line 1, after "8.", " (Withdrawn) The master electronic device of claim 1, wherein the communication further comprises wireless reception of the content captured by the at least one client electronic device." has been deleted and --(Cancelled)-- has been inserted.
Claim 9, line 1, after "9.", " (Withdrawn) The master electronic device of claim 8, wherein the wireless reception is over at least one of a common local-area-network connection, a Wi-Fi connection, and a Bluetooth connection." has been deleted and --(Cancelled)-- has been inserted.
Claim 10, line 1, after "10.", " (Withdrawn) The master electronic device of claim 1, wherein the communication further comprises wireless transmission of the content captured by the master electronic device." has been deleted and --(Cancelled)-- has been inserted.
Claim 11, line 1, after "11.", " (Withdrawn) The master electronic device of claim 1, wherein the user interface module is further configured to receive an invite input, wherein the communication further comprises wireless transmission of an invitation to the at least one client electronic device based on the invite input, wherein the at least one client electronic device is configured to receive an accept-invite input." has been deleted and --(Cancelled)-- has been inserted.
Claim 12, line 1, after "12.", " (Withdrawn) The master electronic device of claim 1, wherein each of the master electronic device and the at least one client electronic device comprises at least one of a sound capturing unit and an image capturing unit, wherein the content corresponds to at least one of a sound and an image." has been deleted and --(Cancelled)-- has been inserted.


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571)270-7484.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/Primary Examiner, Art Unit 2485